Citation Nr: 1704784	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  15-41 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from September 1981 to June 1998.  The Veteran also had active duty for training (ACDUTRA) from June 1980 to August 1980.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran experienced and witnessed events that involved actual or threatened death or serious injury.  

2. The Veteran has been diagnosed with PTSD attributable to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2016) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his PTSD is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Nevertheless, the Veteran reported several stressor events.  The Veteran reported, that while on a military installation in Turkey in April 1983, he witnessed seeing a truck hit an electrical pole, which dislodged the wire; the wire struck a Turkish soldier and decapitated him.  The Veteran also reported witnessing public hangings of convicts and terrorists while on a NATO post in Turkey in August 1983.  

In addition, the Veteran reported being a "Custodial Agent" on an air mission aboard a Chinook helicopter; while on a mission in August 1986, the Chinook was forced to make an emergency landing due to engine failure and the force of the helicopter hitting the ground resulted in injuries to the soldiers aboard.  The Veteran was awarded a Certificate of Achievement.  The Certificate of Achievement is of record, and reflects that it was awarded for organizing the guard force aboard and establishing a secure landing zone for the emergency landing of the aircraft so as to avoid a "negative impact on national security and host nation relations."  A buddy statement submitted by J.E.B. indicates that J.E.B served with the Veteran and was part of the same incident in August 1986.

The Veteran was afforded a VA examination in September 2015.  The VA examiner, following a review of the Veteran's aforementioned stressors and report of symptomatology, and evaluation of the Veteran found that the Veteran did not meet the criteria for a diagnosis of PTSD, because the Veteran did not meet criteria A.  According to the VA examiner, this criterion was not met because the stressor events were not due to a hostile military or terrorist activity or a personal assault.  However, the VA examiner noted that the stressors were otherwise adequate to support the diagnosis of PTSD.  The September 2015 VA examination report noted that criterion A required exposure to actual or threatened death, serious injury, or sexual violation, by directly experiencing the traumatic event, witnessing, in person, the traumatic event as it occurred to another, or learning that the traumatic event occurred to a close family member or close friend; or, by experiencing repeated or extreme exposure to aversive details of a traumatic event.  The criteria note that cases of actual or threatened death must have been violent or accidental, but the criteria does not require that the traumatic event be due to hostile military or terrorist activity, or a personal assault.  The VA examiner found that the Veteran met the diagnostic criteria for major depressive disorder and anxiety disorder, not otherwise specified.  

A November 2015 letter from the Veteran's former treating psychologist at a VA outpatient clinic reflects that the Veteran has been diagnosed with and treated for major depressive disorder and PTSD.  The VA psychologist noted that the Veteran experienced three traumatic incidents during service; to this pint, the psychologist noted the Veteran reported the helicopter crash, the decapitation, and the hanging of people.  The psychologist noted that the Veteran displayed symptoms of PTSD, including sleep impairment, nightmares, avoidance of thinking about or feelings related to the aforementioned incidents, depression, irritability, difficulty concentrating, and withdrawal from others.  

A September 2016 letter from the Veteran's treating psychiatrist at the VA indicates that the Veteran had been diagnosed with and treated for PTSD since April 2015.  The VA psychiatrist noted that PTSD is a chronic anxiety disorder resulting from exposure to psychological trauma.  The VA examiner noted that the Veteran's mental health treatment began in 2012, and his symptoms of PTSD likely began prior to 2012.

VA treatment records reflect a diagnosis of and treatment for PTSD.  

In this case, the Board finds the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD related to service.  The Board finds the September 2015 VA examination report to be of low probative value because the opinion was based on the VA examiner's assertion that the criterion A was not met because the Veteran's stressor events were not due to a hostile military or terrorist activity or a personal assault, despite finding that the Veteran's stressor events were sufficiently traumatic to support the diagnosis of PTSD.  To this point, the Board points out that the Veteran met the remaining diagnostic criteria under DSM IV/V for a diagnosis of PTSD, and the VA examiner ignored the fact that the "fear of hostile military activity" only requires that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual death, threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Likewise, the diagnostic criteria for PTSD only require that the cases of actual or threatened death must have been violent or accidental, not that they be hostile.  

In contrast, the Veteran's treating providers at VA found that the Veteran met the DSM-IV/V criteria for a diagnosis of PTSD.  Moreover, the Veteran's treating psychologist noted that the Veteran displayed symptoms of PTSD, and his treating psychiatrist at noted that the Veteran had been diagnosed with and treated for PTSD since April 2015., and that PTSD is a chronic anxiety disorder resulting from exposure to psychological trauma.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Thus, giving the Veteran the benefit of the doubt, service connection for PTSD is granted.  The Veteran's in-service stressors are corroborated.  The Veteran has a PTSD diagnosis in accordance with DSM-IV/V as confirmed by the Veteran's treating psychologist and psychiatrist.  Additionally, a nexus has been established between his in-service stressors and his PTSD diagnosis.   Accordingly, service connection for PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


